Citation Nr: 0202177	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-22 581A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas




THE ISSUE

Whether a reduction of a 40 percent rating for degenerative 
disc disease at L4-5 was warranted.




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision that 
reduced a previously assigned 40 percent rating for 
degenerative disc disease at L4-5 to a 20 percent rating.  
The reduction was proposed by the RO in March 2000.  (The 
previously assigned 40 percent rating had been in effect 
since February 1997.)  The veteran appealed after the RO 
issued notice in September 2000 that the reduction to a 20 
percent rating would be made effective December 1, 2000.  


FINDINGS OF FACT

1.  By a February 1997 rating decision, a 40 percent rating 
was assigned for service-connected degenerative disc disease 
at L4-5, in large measure on the basis of symptoms the 
veteran experienced, particularly problems with pain.  

2.  The entire recorded history of the veteran's problems 
with his service-connected low back disability did not 
reflect an improvement in symptoms previously relied upon to 
assign a 40 percent rating; he continued to experience 
constant pain that was exacerbated by prolonged sitting, 
standing, or walking.  


CONCLUSION OF LAW

Reduction of a 40 percent rating for service-connected 
degenerative disc disease at L4-5 by a September 2000 rating 
decision was not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.105, 4.1, 4.2, 4.40, 4.45, 4.71a (Diagnostic 
Code 5293) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) (2001) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2001) (a disability may require re-rating over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition).  The veteran was notified of the RO's 
intent to reduce his 40 percent rating by a letter dated 
March 4, 2000.  He was afforded opportunity for a 
predetermination hearing and given at least 60 days in which 
to present additional evidence.  See 38 C.F.R. § 3.105(e), 
(h) (2001).  

Final action to reduce the 40 percent rating was taken 
pursuant to § 3.105(e) in September 2000.  The veteran was 
informed of this decision by a letter dated September 19, 
2000.  The reduction was made effective beginning December 1, 
2000.  Consequently, it appears that the RO did not violate 
any of the procedures required under § 3.105-the veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted (the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires).  38 C.F.R. § 3.105(i)(2)(i) 
(2001).  It should also be pointed out that the reduction, 
taken within less than five years of the award of the 40 
percent rating, is not governed by the provisions of 
38 C.F.R. § 3.344 (2001) regarding stabilization of ratings.  
See 38 C.F.R. § 3.344(c) (2001).  

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  In this regard, it 
should generally be noted that the ratings to be assigned for 
reduction in earning capacity are directed toward specific 
injury or disease.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  To ignore the specific nature of the 
disability experienced by the veteran when assigning a rating 
violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  

In the veteran's case, a 40 percent rating was assigned, 
effective from February 5, 1997, at least in part on account 
of findings made at a VA examination conducted that day.  At 
that time, the veteran complained of pain that caused him 
problems to the point that he was unable to sit through 
church services or sit long enough to watch a movie.  Because 
of his pain, he slept on the floor.  Upon examination, 
flexion of the low back was limited to 60 degrees and 
extension to 8 degrees.  There was objective evidence of pain 
on motion.  A diffuse disc bulge at L4-5 was noted on x-ray 
examination.  Thereafter, when he was examined by VA in April 
1999, similar complaints were made.  The veteran reported 
having constant pain.  He indicated that, if he sat for too 
long, the pain radiated to his right posterolateral thigh and 
he had numbness in the right lateral leg.  It was noted that 
he wore a back brace whenever participating in physical 
activity.  Upon examination, flexion was limited to 80 
degrees and extension to 10 degrees.  There was slight lower 
lumbar tenderness with slight radiation to the proximal 
posterior right thigh.  Straight-leg raising was slightly to 
moderately positive on the right at 30 degrees.  A May 1999 
magnetic resonance imaging (MRI) scan was unremarkable.  

The veteran was again examined by VA in March 2000.  He 
reported constant low back pain with associated weakness, 
stiffness, fatigability, and lack of endurance.  It was 
reported that he had flare-ups once or twice a month that 
lasted anywhere from a couple of days to a week.  
Precipitating factors included prolonged sitting, walking, or 
standing.  The veteran also reported that he generally was 
able to work through the pain; however, there were times when 
he could not.  Upon examination, there was mild tenderness 
over the lumbar spine area.  Flexion was performed to 50 
degrees and extension was performed to 15 degrees.  There was 
no palpable spasm and no neurological abnormality noted.  The 
examiner diagnosed low back strain and degenerative disc 
disease at L4-5.  The examiner specifically noted that, the 
absence of a showing of disc disease on MRI scan did not mean 
that the veteran did not have persistent pain.  

Although the clinical findings reported in April 1999, and 
the May 1999 MRI results may be construed as showing 
improvement when compared with range-of-motion studies and x-
ray results obtained in February 1997, the Board notes that 
the veteran continued to complain of the same problems he 
reported previously, namely pain.  Significantly, he reported 
having pain from the same sort of activities noted in 
February 1997, particularly prolonged sitting.  Moreover, it 
was also noted on a subsequent examination that he had 
radiating pain and numbness.  This is significant because a 
40 percent rating is warranted under 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) when there are recurring attacks with 
only intermittent relief.  Indeed, the veteran described the 
pain as "constant" in April 1999, a description that had 
not been given before.  Additionally, while the May 1999 MRI 
scan did not directly implicate the L4-5 disc like previous 
x-ray findings in 1997, problems with pain about which the 
veteran repeatedly complained must be factored into any 
rating decision for intervertebral disc syndrome.  VAOPGCPREC 
36-97 (38 C.F.R. §§ 4.40, 4.45 must be considered in rating 
disability under Diagnostic Code 5293); 38 C.F.R. § 4.40 
(2001) (weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled).  Consequently, while the limitation of 
motion clinically demonstrated appeared to improve by April 
1999, pain the veteran was experiencing, which was not 
specifically addressed by the examiner in April 1999, cannot 
be overlooked.  38 C.F.R. § 4.40.

Interpreting the reports of examination in light of the whole 
recorded history, see 38 C.F.R. § 4.1, and by resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the entire record did not warrant reduction from the 40 
percent rating.  The more recent examination showed range of 
motion comparable to the limitations shown earlier, in 
February 1997.  Additionally, the March 2000 examination 
report documented regularly occurring flare-ups of pain and 
difficulties not previously described.  This sort of evidence 
may be construed as confirmation that the veteran continued 
to experience the kind of problems that warranted the rating 
assigned in February 1997.  

Based on the available record, it is difficult to say on what 
basis the criteria for a 40 percent rating were initially 
found to be satisfied and thereafter not satisfied.  Perhaps 
it was that the May 1999 MRI scan did not disclose the disc 
bulging that had been demonstrated earlier.  Nevertheless, as 
noted by the March 2000 examiner, this should not have been 
taken to mean that the veteran no longer experienced 
persistent pain.  What does appear from a review of the 
entire history, as required by §§ 4.1, 4.2, is that the 
veteran's symptoms did not improve, especially with respect 
to pain and flare-ups caused by certain activities.  Given 
the problems the veteran reported having with use of the low 
back, which problems are not easily identified in a clinical 
setting where the examinee is at rest, the Board finds that 
the evidence relative to the question of whether a reduction 
should have been implemented is in relative equipoise.  
Because the RO presumably found functional impairment that 
warranted the 40 percent rating on the basis of evidence 
available in 1997, and because the Board now finds that the 
overall record did not reflect improvement in symptoms caused 
by the service-connected low back disability, the reduction 
was not warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have been satisfied.  By the statement of the case, the 
RO has notified the veteran of the information and evidence 
necessary to substantiate his claim.  Additionally, VA has 
assisted the veteran by conducting an examination.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran, especially since the restoration of 
the 40 percent rating as sought by the veteran in his 
substantive appeal has been granted.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


ORDER

The reduction of a 40 percent rating effectuated by a 
September 2000 rating decision was not warranted; the appeal 
of this issue by the veteran is therefore granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

